Los hechos están expresados en la opinión.
El Juez Asociado Se. del Tono,
emitió la opinión del tribunal.
Se condenó al apelante a sufrir seis meses de cárcel como autor del delito contra la justicia pública previsto y casti-gado en el artículo 138 del Código Penal. La acusación, en lo pertinente, dice: “El citado acusado Florencio E. Juá-rez, siendo un funcionario público, detective, P, I., oficial en-cargado del mantenimiento de la paz en Puerto Rico, y en el ejercicio de su cargo, allá en horas comprendidas en la noche del 21 al 22 de abril do 1916, y en.el café ‘La Palma,’ de la ciudad y municipio de Mayagüez, P. R., territorio de la corte de distrito del distrito judicial de Mayagüez, P. R., voluntaria y criminalmente, so color de autoridad y sin causa legal para ello, acometió y agredió a Augusto Bishoff, agol-peándole, o sea dándole una bofetada en la cara.” T la lc'3r citada es como sigue: “Todo funcionario público que so co*215lor de autoridad y sin causa legítima, acometiere, agraviare, oprimiere o golpeare a alguna persona, incurrirá en multa máxima de cinco mil ($5,000) dollars y cárcel por un término máximo de cinco años.”
En su alegato el. apelante sostiene que no habiendo de-mostrado la evidencia practicada en el acto del juicio que usara, abusara o hiciera alarde de la autoridad que pudiera tener en ese momento, si alguna tenía, la corte de distrito ei ró al declararlo culpable del delito que le imputó el Fiscal.
Argumentando ese error sostiene -el apelante que la cer-tificación expedida por el coronel, de la Policía Insular pre-sentada a los efectos de demostrar que el acusado era un detective en el momento en que ocurrieron los sucesos, no es válida. Esta misma cuestión fue resuelta en sentido con-trario a la contención del apelante, en el caso del Pueblo v. Girón, (pág. 36).
Sostiene también el apelante que aun reconociendo va-lidez a la certificación indicada, no demuestra el carácter de funcionario público del acusado, porque de la misma certi-ficación resulta que se hallaba en el momento en que ocu-rrieron los hechos consignados en la acusación, en uso de li-cencia, sin sueldo. Resolviendo esta cuestión, la corte de distrito, sostuvo con razón, a nuestro juicio, “que un detective aun cuando está con licencia, se encuentra en actitud para verificar un arresto por un delito cometido en su pre-sencia,” esto es, que por razón de la licencia no cesa el detective de serlo y continúa teniendo las facultados inheren-tes a su cargo. Además, según demostró la prueba de tes-tigos, el acusado era conocido y tenido como policía por las personas que se lialiaban presentes en el lugar del suceso.
T sostiene por último el apelante que aunque se conclu-yera que el acusado era un detective en el pleno ejercicio de su cargo, no actuó como tal en relación con el perjudicado, sino como un individuo particular, siendo a lo sumo respon-sable de un delito de acometimiento y agresión.
*216Cuando esta cuestión le fué presentada a la corte de dis-trito por. medio de una moción dé'non suit, la corte dijo:
“Resulta de la evidencia, que el acusado, junto con el Capitán de la Policía, el Sr. Fernández Náter, y otro detective Cosme Girón, se encontraban el día o la noche de autos en el café ‘La Palma,’ de esta ciudad, conversando, y que el perjudicado, el Sr. Bishoff, se encontraba en el mismo café, y que él oyó la conversación habida entre los miembros de la policía y so .dirigió hacia ellos, en una forma más o menos inconveniente, y entonces Suárez se levantó de su sitio y se dirigió al Sr. Bishoff y le decía substancialmente que no permitía su intervención en los asuntos de ellos y entonces le dió con el puño en la cara. Si el Sr. Bishoff luego fué arrestado o no, no aparece de la evidencia. Ahora la corte opina, que no es necesario que un detective anuncie que va a arrestar a una persona o que va a verificar cualquier acto con relación de su cargo, que no es necesario el anun-ciar públicamente que él es un detective o enseñe expresamente su placa para que se considere que él obre bajo o so color de su auto-ridad. Resulta de la. pr'ueba que el acusado era perfectamente cono-cido por las personas que se encontraban en el café ‘La Palma,’ como un detective, y también resulta de la prueba que los hechos ocurrieron en un sitio público. Ahora en estas circunstancias opina la corte que no es permitido a la defensa hacer la deducción de que el acusado obraba como un particular y en un caso particular entre él y el Sr. Bishoff, cuando también cabe perfectamente la deducción que obró como un funcionario público, como un detective de la policía insular, interviniendo en un caso o accidente que él pudiera entender constituía una falta de respeto a la policía, y una altera-ción de la paz, o que la situación era una en que se consideraba que había inminente peligro de una alteración de la paz pública. No es el acusado el que puede resolver la cuestión si obró so color de auto-ridad o no, sino que esto debe resultar probado o no después de una consideración de toda la evidencia en el caso. Por esos fundamentos la corte desestima la moción de non suit.”
Las pruebas sostienen las conclusiones ele la corte y basta examinar esas conclusiones a la luz de la doctrina estable-cida y de las consideraciones hechas en el caso de El Pueblo v. Girón, supra, para concluir que no se ha cometido el error alegado por el apelante.
Poseído de su autoridad, el acusado creyó que podía cas-*217tigar inmediatamente por sí mismo al que se atrevía a cri-ticarlo. Al levantarse de su asiento y dirigirse a Bishoff, lo hizo como detective. Bishoff mismo declara, que cuando él se dirigió de palabra a la mesa del café en donde estaban el capitán y los policías, el policía Suárez dijo a su jefe: “Capitán, ¿le doy una galleta a ese hombre1?” Y que sin esperar la respuesta se .levantó y le acometió dándole una bofetada en el rostro. La autoridad de que le había inves-tido el gobierno, la usó este funcionario público para acome-ter a un ciudadano particular, y debe sufrir el castigo fijado por la ley para tales transgresiones.
Debe confirmarse la sentencia recurrida.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.